Order
Per Curiam
Armón Thompson appeals his convictions for second-degree murder and armed criminal action. Thompson challenges the sufficiency of the evidence to support his convictions and the court’s ruling that precluded him from cross-examining a detective about a pending federal investigation against the detective. After a thorough review of the briefs and the record, we find no error and affirm the judgment of convictions. A formal, published opinion would serve no jurisprudential purpose; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).